DETAILED ACTION
Status of Claims:
Claim s1, 8, 8, 11, 14, 16, 18, 27, 51, 59 and 61-70 are pending.
Claim 63 is amended.
Claims 68-70 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. The applicant argues that it would not have been obvious to add CB1190 to the microbial mixture under anaerobic conditions because CB1190 is an aerobic bacteria and aerobic bacteria are not expected to survive under anaerobic conditions. This argument it not persuasive because it is known to treat HVOC contamination with both anaerobic and aerobic bacteria. Further it is known to alternate between anaerobic and aerobic conditions, and activate aerobic bacteria only after an anaerobic treatment has occurred (see Beeman EP 0569199 col. 2 lines 38-46). As the aerobic bacteria are indigenous to the environment being treated they are inherently present during the anaerobic conditions. Therefore, one skilled in the art would expect aerobic bacteria to be able to survive anaerobic conditions and degrade contaminants when returned to an aerobic environment.  
The applicant argues that aerobic bacteria are known to be “unable to survive anaerobic conditions beyond a few hours or days,” therefore it would have been obvious to add an aerobic bacteria to an anaerobic condition. This argument is not persuasive because the references cited to support it are not directed to CB1190, other bacteria used to degrade HVOCs or HVOC stabilizers or bacteria used in in-situ treatment processes. As it is known in the prior art to include aerobic bacteria for the degradation of organic compounds in anaerobic environments  (see Beeman col. 2 lines 38-46) one skilled in the art would have found it obvious to include CB1190 in order to fully degrade the contaminants in the contaminated substance.
The applicant argues that one skilled in the art would not have found it unexpected that CB1190 would be able to biodegrade HVOCs. This argument is not persuasive because the claims do not require CB1190 to degrade HVOCs under anaerobic conditions. The claim either do not specify which compounds are degrade by which bacteria, or specifically claim that the HVOCs are degraded by Dehalococcoides (see claim 51, instant invention) under anaerobic conditions and degradation by CB1190 does not occur until conditions are aerobic. 
The applicant argues that the results are unexpected. Specifically, that CB1190, an aerobic strain, would be able to survive anaerobic conditions and retain the ability to degrade HVOC stabilizer compounds. This argument is not persuasive because it is known in the art that aerobic bacteria can survive anaerobic conditions and maintain their ability to degrade compounds after the return to aerobic conditions (see Beeman col. 2 lines 38-46). 
The applicant argues that it would not have been obvious to contact cDCE with a microbial mixture comprising CB1190 because bacteria similar to CB1190 were unable to grow on cis-DCE. This argument is not persuasive because it is known that aerobic bacteria are able to degrade cDCE (see Shukla pg. 106, left column 1st paragraph, right column 3rd paragraph). Therefore one skilled in the art would have found it obvious to use the known CB1190 aerobic bacteria to degrade substance that are known to be degradable under aerobic conditions. 
The applicant argues that it would not have been obvious to replace the unspecified Pseudonocardia dioxanivorans of Razavi-Shirazi with the Pseudonocardia dioxanivorans CB1190 of Yamamoto because Razavi-Shirazi only mentions vinyl chloride once and one would have expected vinyl chloride to be toxic to CB1190. This argument is not persuasive because vinyl chloride is specifically mentioned as a contaminant that the biocatalyst can decompose (see para. 0221) and species of Pseudonocardia dioxanivorans are specifically included as bacteria in the biocatalyst (see para. 0452). Therefore one skilled in the art would have believed that species of Pseudonocardia dioxanivorans are able to degrade vinyl chloride and have been motivated to select a specific known species of Pseudonocardia dioxanivorans. 
The Declaration under 37 CFR 1.132 filed 7/18/2022 is insufficient to overcome the rejection of claims 1, 2, 8, 11, 14, 16, 18, 27, 51, 59, and 61-70  based upon 35 USC 103 as set forth in the last Office action because:  the evidence that CB1190 is unexpectedly able to survive anaerobic conditions does not outweigh the evidence that aerobic bacteria, used in the same field of invention, are known to survive anaerobic periods before degrading contaminants under aerobic conditions (see response to arguments above).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 70:
	The claim states “the transition…occurs due to a change in location of the mixture within an underground geological feature.” This limitation renders the claim indefinite because it is not clear the claim is requiring an active step of moving the mixture within an underground geological feature or a natural process of the mixture moving through a geological feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 11, 14, 63, and 68  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 2014/0083934) in view of Yamamoto et al (US 20180135141) and Shukla et al, the article “Current trends in trichloroethylene biodegradation: a review”.

Regarding Claim 1:
	Brown teaches the method for bioremediation of a contaminated substance, the substance being contaminated with a halogenated volatile organic compound (HVOC) and other volatile organic chemicals, (see para. 0009) the method comprising contacting the contaminated substance under anaerobic conditions with a microbial mixture (microorganism in the anaerobic bioreactor) (see para. 0009) in an amount sufficient to lower the concentration of the contaminating HVOC and HVOC stabilizer compounds in the contaminated substance (able to degrade contaminants) (see para. 0010, 0012).
	Brown does not explicitly teach a HVOC stabilizer compound and that the microbial mixture comprises (a) Pseudonocardia dioxanivorans CB 1190 and (b) Dehalococcoides, Desulfitobacterium, Dehalobacter, Dehalogenimonas, Dehalospirillum, Desulfuromonas, Geobacter, Clostridium, or Enterobacter bacteria. Brown further teaches that the method can degrade VOCs.
	Yamamoto teaches a method of bioremediation of HVOC stabilizer contaminated water (1,4-dioxane) (see para. 0002) comprising contacting with a HVOC stabilizer-degrading aerobic microorganisms (Pseudonocardia) (see para. 0047). Yamamoto further teaches the HVOC stabilizer-degrading aerobic microorganisms include Pseudonocardia dioxanivorans CB1190 (CB 1190) (see para. 0073).
	Shukla teaches degrading trichloroethylene with HVOC-degrading anaerobic microorganisms including a Dehalococcoides, Desulfitobacterium, Dehalobacter, Dehalogenimonas, Dehalospirillum, Desulfuromonas (see pg. 104 Reductive dechlorination of TCE (anaerobic condition)), Geobacter, Clostridium, or Enterobacter, or Dehalococcoides bacterium (see pg. 106, left column, second paragraph).
	It would have been obvious to one skilled in the art before the effective filing date of the invention to further add to the unspecified bacteria of Brown, Dehalococcoides as disclosed by Shukla because it is the simple combination of one known TCE degrading bacteria with another VOC degrading bacteria, obviously resulting in the degradation of HVOC contaminants, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S.
__,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Brown, Yamamoto, and Shukla are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to treat water contaminated with dioxane, as disclosed by Yamamoto, with the method of Brown, because through routine experimentation one skilled in the art would have found appropriate VOCs to degrade with a known method. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, C.). It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified bacteria of Brown with the Pseudonocardia of Yamamoto because it has a high degradation rate and can reduce the concentration to an extremely low concentration (see Yamamoto para. 0044). It would have been obvious to one skilled in the art before the effective filing date of the invention to further add to the Pseudonocardia dioxanivorans CB1190 of Brown (as modified by Yamamoto), Dehalococcoides as disclosed by Shukla because it is the simple combination of one known VOC degrading bacteria with another TCE degrading bacteria, obviously resulting in the degradation of HVOC contaminants, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Further as Dehalococcoides is known to have improved removal of TCE under anaerobic conditions when in microbial consortiums there is no evidence of unexpected results with the combination of microorganisms claimed (see Shukla pg. 106, right column, second paragraph).

Regarding Claim 2:
	Brown, as previously modified, teaches the method of claim 1, wherein the contaminated substance is contaminated wastewater, contaminated surface water, or contaminated groundwater (see Brown para. 0001) in a heterogeneous formation.
	
Regarding Claim 8:
	Brown, as previously modified, teaches the method of claim 1, wherein the HVOC stabilizer is 1,4-dioxane (see Yamamoto para. 0002).

Regarding Claim 11:
	Brown, as previously modified, teaches the method of claim 10, wherein the HVOC is trichloroethylene (TCE), cis-dichloroethylene (cDCE), vinyl chloride, or combinations thereof (see Brown para. 0009).

Regarding Claim 14:
	Brown, as previously modified, teaches the method of claim 1. 
	The combination is silent as to the degradation rate of the HVOC contaminant per day. Yamamoto further teaches that bacterial strain used has a high degradation rate able to degrade 500 mg/l dioxane to 0.017 mg/l in 12 hours (see para. 0064-0067). As greater than 500 µg/l/day is degraded Yamamoto teaches the claimed degradation rate of HVOC stabilizers. It would have been obvious to one skilled in the art to adjust the degradation rate of HVOCs to be as high as possible, and have a rate of at least 100 µg/L/day, because HVOCs are known toxins and it is desirable to remove them from the water (see Brown para. 0002). 

Regarding Claim 63:
	Brown, as previously modified, teaches the method of claim 1, wherein the microbial mixture comprises KB-1® (Dehalococcoides and other bacteria) (see Shukla pg. 106, left column, second paragraph).
	
Regarding Claim 68:
	Brown, as previously modified, teaches the method of claim 2 wherein the contaminated substance is contaminated groundwater (see Brown para. 0001).


Claims 1, 51, 59, and 51-63, 69 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoinette et al (US 2013/0105387) in view of Yamamoto et al (US 20180135141) and Shukla et al, the article “Current trends in trichloroethylene biodegradation: a review”.

Regarding Claim 1:
	Antoinette teaches the method for bioremediation of a contaminated substance, the substance being contaminated with a halogenated volatile organic compound (HVOC) and another compound (see claim 15), the method comprising contacting the contaminated substance under anaerobic conditions with a microbial mixture in an amount sufficient to lower the concentration of the contaminating HVOC and HVOC stabilizer compounds in the contaminated substance (anaerobic and aerobic microorganisms for degrading pollutants) (see para. 0050, 0052, 0053) (numerous colonies of bacteria (para. 0052) that are anaerobic and aerobic (para. 0053))
	Antoinette does not teach that the other compound is a HVOC stabilizer or explicitly teach and that the microbial mixture comprises (a) Pseudonocardia dioxanivorans CB 1190 and (b) Dehalococcoides, Desulfitobacterium, Dehalobacter, Dehalogenimonas, Dehalospirillum, Desulfuromonas, Geobacter, Clostridium, or Enterobacter bacteria.
	Yamamoto teaches a method of bioremediation of HVOC stabilizer contaminated water (1,4-dioxane) (see para. 0002) comprising contacting with a HVOC stabilizer-degrading aerobic microorganisms (Pseudonocardia dioxanivorans CB 1190) (see para. 0047, 0073).
	Shukla teaches degrading trichloroethylene with HVOC-degrading anaerobic microorganisms including Dehalococcoides bacterium (see pg. 106, left column, second paragraph). 
	Antoinette, Yamamoto, and Shukla are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to treat water contaminated with dioxane, as disclosed by Yamamoto, with the method of Antoinette, because through routine experimentation one skilled in the art would have found appropriate VOCs to degrade with a known method. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, C.). It would have been obvious to one skilled in the art to add Pseudonocardia dioxanivorans CB 1190 to the unspecified bacteria of Antoinette because it is the simple addition of a known contaminant degrading microorganism to a system degrading microorganism, obviously resulting in the degradation of VOCs. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). ). It would have been obvious to one skilled in the art before the effective filing date of the invention to further add to the Pseudonocardia dioxanivorans CB1190 of Antoinette (as modified by Yamamoto), Dehalococcoides as disclosed by Shukla because it is the simple combination of one known VOC degrading bacteria with another TCE degrading bacteria, obviously resulting in the degradation of HVOC contaminants, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Further as Dehalococcoides is known to have improved removal of TCE under anaerobic conditions when in microbial consortiums there is no evidence of unexpected results with the combination of microorganisms claimed (see Shukla pg. 106, right column, second paragraph).

Regarding Claim 51:
	Antoinette teaches the method of biodegrading one or more compounds, the method comprising: adding an effective amount of a mixture bacteria (numerous colonies of bacteria) (see para. 0052) to a composition that comprises TCE (see claim 15) and is under anaerobic conditions (stimulated in an anaerobic environment); degrading the TCE to form cDCE by metabolism of the bacteria under anaerobic conditions; degrading the cDCE by metabolism of a second bacteria after the composition transitions to aerobic conditions (alternating between anaerobic and aerobic) (see para. 0050). Antoinette does not explicitly teach degrading the TCE to cDCE and further degrading the cDCE, however as the same conditions as claimed are disclosed the same results will occur and the contaminants will degrade in the same way. 
	Antoinette does not teach that the bacteria mixture includes of Pseudonocardia dioxanivorans DB1190 and Dehalococcoides or that the composition includes 1,4-dioxane and degrading the 1,4-dioxane by metabolism of the Pseudonocardia bacteria after the composition transitions to aerobic conditions.
 	Yamamoto teaches a method of bioremediation of HVOC stabilizer contaminated water (1,4-dioxane) (see para. 0002) comprising contacting with a HVOC stabilizer-degrading aerobic microorganisms (Pseudonocardia dioxanivorans CB1190) (see para. 0073).
	Antoinette and Yamamoto are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to treat water contaminated with dioxane with Pseudonocardia bacteria, as disclosed by Yamamoto, with the method of Antoinette, because through routine experimentation one skilled in the art would have found appropriate VOCs to degrade with a known method. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, C.). It would have been obvious to add the Pseudonocardia bacteria to the colony of Antoinette because it is the simple addition of a known bacteria to a known colony, obviously resulting in the degradation of dioxane. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). TI would have further been obvious that the addition of Pseudonocardia would have resulted in the degradation of 1,4-dioxane under aerobic conditions because the same bacteria will inherently degrade the same pollutants under the same conditions. 
	Shukla teaches degrading trichloroethylene with HVOC-degrading anaerobic microorganisms including Dehalococcoides bacterium (see pg. 106, left column, second paragraph). 
	Antoinette, as modified, and Shukla are analogous inventions in the art of treating TCE contaminated water. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified bacteria of Antoinette with the Dehalococcoides as disclosed by Shukla because it is the simple substitution of one known TCE degrading bacteria with another TCE degrading bacteria, obviously resulting in the degradation of HVOC contaminants, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.). Replacing the bacteria will obviously result in microorganisms that are capable of degrading a first HVOC and a second HVOC, wherein the first HVOC is a product of the degradation of the second HVOC by the HVOC-degrading anaerobic microorganisms because the same microorganism will inherently be capable of the same degradation.

Regarding Claim 59:
	Antoinette, as previously modified, teaches the method of claim 51.
	The combination does not disclose the percentage of the TCE degraded before the transition to aerobic conditions. 
	Shukla further teaches that TCE will degrade to cDCE and then and VC (see pg. 106 left column, first paragraph). It would have been obvious to one skilled in the art to degrade at least 75% of the second HVOC (TCE) because it is a contaminant that is desirable to remove from the environment to the highest degree possible. 

Regarding Claim 61:
	Antoinette, as previously modified, teaches the method of claim 51.
	The combination does not explicitly teach wherein the transition to aerobic conditions takes place at least 16 hours after adding the effective amount of the mixture to the composition. However it would have been obvious to one skilled in the art to transition after 16 hours because through routine experimentation one skilled in the art would have found appropriate lengths of time for the degradation to occur. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II.).

Regarding Claim 62:
	Antoinette, as previously modified, teaches the method of claim 1, wherein the contaminated substance periodically transitions between aerobic and anaerobic conditions (alternation of aerobic and anaerobic) (see Antoinette para. 0050).

Regarding Claim 63:
	Antoinette, as previously modified, teaches the method of claim 1, wherein the microbial mixture comprises KB-1® (Dehalococcoides and other bacteria) (see Shukla pg. 106, left column, second paragraph).

Regarding Claim 69:
	Antoinette, as previously modified, teaches the method of claim 61.
	Antoinette does not explicitly teach the length of the time before the transition to the aerobic conditions. Antoinette further teaches optimizing the relative length of the cycles (see Antoinette para. 0062), which would result in finding an optimum anaerobic time. Therefore it would have been obvious to one skilled in the art to adjust the anaerobic time such that the transition to aerobic conditions takes place after at least 60 hours in order to optimize the degradation of pollutants. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re
Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 70:
	Antoinette, as previously modified, teaches the method of claim 51.
	Antoinette does not teach that the transition to aerobic conditions occurs due to a change in location of the mixture within an underground geological feature.  
	Shukla teaches adding treatment compounds directly to an underground geological feature (remediation of contaminated environment, including groundwater) (see pg. 101, right column). Therefore the mixture would naturally transition to an aerobic environment as it is a natural result of being added to a geological feature.
	It would have been obvious to further modify Antoinette to treat the contaminated substance in an underground geological feature, as disclosed by Shukla, because through routine experimentation one skilled in the art would have found appropriate locations of contamination to treat with a known method. 

Claims 16, 18, 27, 64 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2018/0135141) and Shukla et al, the article “Current trends in trichloroethylene biodegradation: a review”.

Regarding Claim 16:
	Yamamoto teaches a microbial mixture comprising Pseudonocardia dioxanivorans CB 1190 (see para. 0073).
	Yamamoto does not disclose (b) Dehalococcoides, Desulfitobacterium, Dehalobacter, Dehalogenimonas, Dehalospirillum, Desulfuromonas, Geobacter, Clostridium, or Enterobacter bacteria as part of the microbial mixture
	Shukla teaches degrading trichloroethylene with HVOC-degrading anaerobic microorganisms including Dehalococcoides bacterium (see pg. 106, left column, second paragraph). 
	Yamamoto and Shukla are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to add Dehalococcoides, as disclosed by Shukla, to the bacteria of Yamamoto because it is the simple combination of one known VOC degrading bacteria with another TCE degrading bacteria, obviously resulting in the degradation of HVOC contaminants, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Further as Dehalococcoides is known to have improved removal of TCE under anaerobic conditions when in microbial consortiums there is no evidence of unexpected results with the combination of microorganisms claimed (see Shukla pg. 106, right column, second paragraph).

Regarding Claim 18:
	Yamamoto, as previously modified, teaches the microbial mixture of claim 16 wherein the microbial mixture comprises Pseudonocardia dioxanivorans CB 1190 (see Yamamoto para. 0073) and Dehalococcoides bacteria (see Shukla pg. 106, left column, second paragraph)

Regarding Claim 27:
	Yamamoto, as previously modified, teaches the anaerobic aqueous environment compressing the microbial mixture of claim 16 (consortium under anaerobic conditions) (see Shukla pg. 106, right column).
Regarding Claim 64:
	Yamamoto teaches a method for bioremediation of a contaminated substance, the method comprising contacting the contaminated substance with a microbial composition comprising Pseudonocardia dioxanivorans CB 1190 in an amount sufficient to lower the concentration of the contaminant in the contaminated substance.
	Yamamoto does not teach the substance being contaminated with cis-dichloroethylene (cDCE) or explicitly teach an amount sufficient to lower the concentration of cDCE.
	Shukla teaches a method for bioremediation of a contaminated substance, the substance being contaminated with cis-dichloroethylene (cDCE), the method comprising contacting the contaminated substance with a microbial composition in an amount sufficient to lower the concentration of cDCE in the contaminated substance (degradation of cDCE) (see pg. 107, left column 2nd paragraph).
	Yamamoto and Shukla are analogous inventions in the art of bioremediation. It would have been obvious to one skilled in the art to use the bacteria of Yamamoto to degrade cDCE because, through routine experimentation one skilled in the art would have found appropriate sources of waste to treat with a known treatment agent. Additionally the contaminants treated by Yamamoto (dioxane) are known to be found in conjunction with cDCE.

Regarding Claim 65:
	Yamamoto, as previously modified, teaches the method of claim 64, wherein the microbial composition is contacted with the contaminated substance under aerobic conditions (see Shukla pg. 107, left column 2nd paragraph.  

Claims 66 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razavi-Shirazi (US 2016/0369261) in view of Yamamoto et al (US 2018/0135141).

Regarding Claim 66:
	Razavi-Shirazi teaches the method for bioremediation of a contaminated substance, the substance being contaminated with vinyl chloride, the method comprising contacting the contaminated substance with a microbial composition comprising Pseudonocardia dioxanivorans (see para. 0452) in an amount sufficient to lower the concentration of vinyl chloride in the contaminated substance (see para. 0221).
	Razavi-Shirazi does not explicitly teach that the Pseudonocardia dioxanivorans is Pseudonocardia dioxanivorans CB1190.
	Yamamoto teaches Pseudonocardia dioxanivorans CB1190 used to degrade contaminants (see para. 0073).
	Razavi-Shirazi and Yamamoto are analogous inventions in the art of treating contaminated substances with Pseudonocardia dioxanivorans. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified Pseudonocardia dioxanivorans with Pseudonocardia dioxanivorans CB1190, as disclosed by Yamamoto, because it is the simple substitution of one known bacteria with another known bacteria, obviously resulting the degradation of vinyl chloride. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Regarding Claim 67:
	Razavi-Shirazi, as previously modified, teaches the method of claim 66, wherein the microbial composition is contacted with the contaminated substance under aerobic conditions (treatment is under aerobic conditions) (see para. 0448, 0220).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        7/29/2022